DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 09/12/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 2;
B) Regarding to the specification, applicant has made changes to all paragraphs of the specification as originally filed on 06/16/2020; and 
C) Regarding to the claims, applicant has amended claims 1-2 and 5-6. There is not any claim being added into or canceled from the application. The pending claims are claims 1-6 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 09/12/2022, and applicant's arguments provided in the mentioned amendment, pages 18-20, have been fully considered and yielded the following conclusions:
A) Regarding to the objection to the drawings as set forth in the office action of 04/04/2022, the amendment to the drawings as provided in the amendment of 09/12/2022 and applicant’s arguments provided in the mentioned amendment, page 18, have been fully considered and are sufficient to overcome the objection to the drawings set forth in the mentioned office action;
B) Regarding to the objection to the specification as set forth in the office action of 04/04/2022, the amendment to the specification as provided in the amendment of 09/12/2022 and applicant’s arguments provided in the mentioned amendment, page 18, have been fully considered and are sufficient to overcome the objection to the specification set forth in the mentioned office action;
However, since the interlineations or cancellations made in the specification could lead to confusion and mistake during the issue and printing processes.  Accordingly, a substitute specification with the changes as requested in the amendment of 09/12/2022 and a statement that the substitute specification does not contain any new matter is required. See 37 CFR 1.125 and MPEP § 608.01(q).
C) Regarding to the objections to claims 1 and 4 as set forth in the office action of 04/04/2022, the amendment to the claim 1 as provided in the amendment of 09/12/2022 and applicant’s arguments provided in the mentioned amendment, page 18, have been fully considered and are sufficient to overcome the objection to claim 1 only. The objection to claim 5 is repeated in the present office action. See below reason;
The objection to claim 4 is still maintained because applicant has not amended the claim or provided any argument to overcome the objection to claim 4. 
D) Regarding to the Claim Interpretation as set forth in the office action, the amendments to the claims are not sufficient to overcome the Claim Interpretation to the claims, and also raise new Claim Interpretation. It is also noted that applicant’s not provided any argument to overcome the Claim Interpretation, see mentioned amendment in page 18, thus Claim Interpretation is modified/maintained in the present office action;
E) Regarding to the rejections of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 04/04/2022, the amendment to the claims as provided in the amendment of 09/12/2022 are not sufficient to make the claims comply with the requirements of rule 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for all reasons set forth in the mentioned office action, and also raise new problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, which are provided in the present office action. Applicant’s arguments provided in the mentioned amendment, page 18, have been fully considered but are not persuasive.
E1) Regarding to claims 1 and 5, applicant has not amended the claims or provided any argument to overcome the rejection of the claims for all reasons set forth in the mentioned office action. It is noted that while applicant has amended the term “a current configuration” appeared in the claim 1 on line 3 to “a first configuration--; however, applicant has not provided/amended the term “configuration” of optical elements or provided any argument to prove that the term “configuration” of optical elements to make the claim definite. In other words, what “configuration” of optical elements does applicant recite in the claim? 
Regarding to claim 5, It is noted that while applicant has amended the term “a current configuration” appeared in the claim  to “a current arrangement--; however, applicant has not provided/amended the term “arrangement” of optical elements or provided any argument to prove that the term “arrangement” of optical elements to make the claim definite. In other words, what “arrangement” of optical elements does applicant recite in the claim? 
Since, the amendments to the claim are not sufficient to overcome the rejection to the claim, thus the rejection to the claim by reasons set forth in the mentioned office action are repeated in the present office action.
E2) Regarding to claim 2, the amendments to the claim 2 are sufficient to overcome the rejection of the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 04/04/2022
F) Regarding to the rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Tessadro et al (US Patent No. 6,239,554), and the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Tessadro et al in view of Nagasawa et al (US Patent No. 7,804,642), as set forth in the office action of 04/04/2022, the amendment to the claims as provided in the amendment of 09/12/2022 and applicant’s arguments provided in the mentioned amendment, pages 19-20, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
4.	The replacement sheet contained corrected figure 2 was received by the Office on 09/12/2022. As a result of the change(s) to the drawings, the application now contains a total of four sheets of figures 1-4 which includes three sheets of figures 1 and 3-4 as filed on 06/16/2020, and one replacement sheet contained figure 2 as filed on 09/12/2022.  The mentioned four sheets of figures 1-4 are now approved by the examiner.
Specification
5.	The lengthy specification which was amended by the amendment of 09/12/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the number/nature of the amendments to the specification as provide din the amendment of 09/12/2022 render it difficult to consider the application or to arrange the papers for printing or copying, 37 CFR 1.125.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Objections
7.       Claim 4 is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
It is suggested that the terms “steps A to D” appeared in claim 4 on line 3 should be changed to --steps (A) - (D)--, in which each step is placed in a parenthesis. See the amended claim 1 on line 10 in which applicant has made changes to the claim.
Claim Interpretation
8.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “an optical arrangement” as recited in claim 1; and
b) “a first configuration of optical elements” as recited in each of claims 1 and 5;  and
c) “a control unit”; “a current arrangement of optical elements” as recited in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) the feature thereof “the power” (line 7) lacks a proper antecedent basis; 
a2) by the feature thereof “a first configuration of optical elements” (line 3) is indefinite. What does applicant mean by the “configuration” of optical elements in the mentioned feature? and
a3) the feature thereof “the current configuration” (line 9) lacks a proper antecedent basis. Applicant should note that the amendment to the claim as provided in the amendment of 09/12/2022 has changed the terms “the current configuration” appeared in originally claim 1, line 3, to --the first configuration--. In case that applicant amend the claim by changing the terms “the current configuration” to --a current configuration-- then what is/are relationship(s) between “ a first configuration” recited in the claim on line 3 and “(the) a current configuration” recited in the claim on line 9?
b) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the relationships among “a first configuration” recited in claim 1 on line 3; “the so-called “the current configuration” recited in claim 1 on line 9, and “a current configuration” recited in claim 4 on line 2.
c) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
c1) the feature thereof “the measuring apparatus is connected to the control unit in a manner suitable for transmission of data” (lines 10-11) is indefinite. What “a manner suitable for transmission of data” does applicant imply here? In other words, it is entirely unclear about the connection between the measuring apparatus and the control unit via the so-called “a manner suitable for transmission of data” recited in the mentioned feature;
c2) the feature thereof “a current arrangement of optical elements” (line 13) is indefinite. What does applicant mean by the “arrangement” of optical elements in the mentioned feature? 
c3) the feature thereof “the stored measured values” (line 18) is unclear. It is unclear how the plurality of measured values are obtained and stored. Applicant should note that the claim recites a current arrangement of optical elements and a measured value in relation to the current arrangement, see the claim on lines 13-16. Thus, based on the claimed language provided in the claim, there is ONLY ONE measured value is obtained and stored.
d) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
13.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.       Claims  1-6, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garsha et al (US Publication No. 2015/0369664)
Garsha et al discloses a laser scanning microscope having an illumination system and a detecting system wherein the detecting system is operated to control the light intensity of light provided by the illumination system to a sample.
The laser scanning microscope and the method as described in paragraphs [0053]-[0115] and shown in fig. 5A comprises the following features:
a1) at least one light source system (522, 530) for providing a radiation; 
a2) an optical arrangement comprises spectral selective system (528), image forming system (508) filters for guiding and influencing the radiation in a beam path to a sample located in an object plane (512); 
a3) a laser power meter as a measuring apparatus for capturing a resultant power of the radiation in a sample plane, while the laser power meter is placed in the sample plane, see paragraph [0111]; and
a4) a control unit, which is embodied to drive/switch at least one of the optical elements, wherein the measuring apparatus is connected to the control unit in a manner suitable for the transmission of data; and the control unit is configured to capture establish a current arrangement configuration of optical elements in the beam path of the optical arrangement or to store the a measured value in relation to the current arrangement configuration, o to ascertain a relationship between the resultant power and an output power of the radiation on the basis of the stored measured value; and to generate control commands for setting an output power of the radiation on the basis of the stored measured values or on the basis of the relationship, see paragraphs [0073]-[0111].
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872